DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-4, 7, 8, 11-13 are pending.

Allowable Subject Matter
Claims 1-4, 7, 8, 11-13 are allowed.

The following is an examiner’s statement of reasons for allowance: Independent claims 1, 7, and their dependents thereof are allowed because the prior art either alone or in combination fail to anticipate or render obvious, the claimed limitation of
“  wherein the reading the sub-files and sending the sub-files to the slave BMC comprises: reading a first sub-file and sending the first sub-file to the slave BMC; determining whether a return value from the slave BMC is received; determining whether there is a remaining sub-file if the return value is received; reading a next sub-file, sending the next sub-file to the slave BMC, and determining again whether a return value from the slave BMC is received, if there is a remaining sub-file; and ending if there is no remaining sub-file.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER ANTHONY DALEY whose telephone number is (571)272-3625. The examiner can normally be reached 7 - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571 2724176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/C.A.D/Examiner, Art Unit 2184   



/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184